DETAILED ACTION
            This is the final office action for application 15/141,762, filed 4/28/2016, which claims priority to Korean application KR10-2015-00607021, filed 4/29/2015, and KR10-2016-0019167, filed 2/18/2016, after the request for continued examination filed 10/12/2020.
            Claims 1-20 are pending in the application, and are considered herein.
            In light of the claim amendments filed 1/6/2022, the prior art rejections are withdrawn, and new grounds of rejection are presented.
            In light of the claim amendments filed 1/6/2022, the objection to Claim 17 is withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Additional Prior Art
The Examiner wishes to apprise the Applicant of the following prior art references. These references are not currently used in a rejection.
Jia, et al., Chem. Mater., 2005, vol. 17, pages 164-170
Wu, et al. Chem. Mater., 2000, vol. 12, pages 79-83

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claims 10 and 11 recite “R5 to R7 are each independently selected from the group consisting of…”a phenyl group, a biphenyl group….” and “a phenyl group, a biphenyl group….” These limitations appear to be repeated limitations, which render the limitations of Claims 10-11 indefinite.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 12 recites the broad recitation “R1 to R11 are each independently selected from..,” and the claim also recites “wherein R5, R6, and/or R7 are each…” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
For the purposes of examination, the broader limitations of Claim 12 will be applied.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6, 9-15, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park, et al. (U.S. Patent Application Publication 2015/0014645 A1), in view of Stahl, et al. (Chem. Eur. J., 2006, vol. 12, pages 2358-2370).
In reference to Claims 1-4, 6, 9-15, 18-20, Park teaches an organic light-emitting device, shown in Fig. 1 and described in paragraphs [0026]-[0046].
The device of Park comprises a first electrode (corresponding to the “first electrode” shown in Fig. 1), a second electrode (corresponding to the “second electrode” shown in Fig. 1), an emission layer between the first electrode and the second electrode (corresponding to the emission layer shown in Fig. 1), and a hole transport region between the first electrode and the emission layer (corresponding to the bilayer comprising the “first hole transport layer” and the “second hole transport layer” shown in Fig. 1).
Park does not teach that the hole transport layer necessarily comprises a first compound represented by Formula 1 of Claim 1 and a second compound represented by Formula 2 of Claim 1.

These compounds are shown below.

    PNG
    media_image1.png
    264
    302
    media_image1.png
    Greyscale
(First compound)

    PNG
    media_image2.png
    139
    254
    media_image2.png
    Greyscale
 (Second compound)
The second compound of Park does not teach the limitations of Claim 1 directed toward the structure of “Formula 2” of Claim 1.
To solve the same problem of providing a compound for a hole transport layer (column 1, page 2358), Stahl teaches a hole transport material with the following structure:

    PNG
    media_image3.png
    393
    235
    media_image3.png
    Greyscale

(column 2, page 2358). 
Stahl further teaches that triarylborane structures with amino donor moieties are suitable charge transport materials for use in OLEDs (last paragraph, column 2, page 2358, and the first paragraph, column 1, page 2359). 
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have replaced the “second compound” in the hole transport layers of Park with the triarylborane material of Stahl, because of the previously-described benefits Stahl teaches are inherent to his materials.
	One of ordinary skill in the art at the time the instant invention was filed would have had a reasonable expectation of success in using the material of Stahl shown above in place of the “second compound” of the device of Park, based on the teachings of Stahl.
The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).  
Selecting compound 309 of Park as a component of the “first hole transport layer” and the material of Stahl shown above as a component of the “second hole transport layer” of the device of Park teaches the limitations of Claim 1, wherein the first compound is represented by Formula 1, 1 is N, L2 is a C6 arylene group, a1 and a3 are 0, a2 is 1, Ar1 is an unsubstituted C6 aryl group, R1-R4 are hydrogen, R12-R13 are unsubstituted C1 alkyl groups, R14 is an unsubstituted C6 aryl group. 
Selecting compound 309 of Park as a component of the “first hole transport layer” and the material of Stahl shown above as a component of the “second hole transport layer” of the device of Park teaches the limitations of Claim 1, wherein the second compound is represented by Formula 2, wherein X2 is B, X11 is Formula 2B, c1 is 1, c3 is 0, c2 is 0, b5 is 4, b6 and b7 are 5, R5 are hydrogen and C1 alkyl groups, R6 are hydrogen and C1 alkyl groups, R7 are hydrogen and C1 alkyl groups, R10 and R-11 are all hydrogen groups, a4-a6 are all 0, A3 and A4 are both benzyl groups.
Selecting compound 309 of Park as a component of the “first hole transport layer” and the material of Stahl shown above as a component of the “second hole transport layer” of the device of Park teaches the limitations of Claim 2, wherein L1-L6 are each phenylene groups. It is noted that because a1-a6 in Claim 1 can each be 0, each of L1-L6 is not individually required. 
As described in the rejection of Claim 1 above, a1 and a3 are 0, a2 is 1, a4, a5, and a6 are all 0.
Selecting compound 309 of Park as a component of the “first hole transport layer” and the material of Stahl shown above as a component of the “second hole transport layer” of the device of Park teaches the limitations of Claim 3, wherein L1-L6 are each represented by Formula 3-1, wherein Z1 is hydrogen. It is noted that because a1-a6 in Claim 1 can each be 0, each of L1-L6 is not individually required. 
As described in the rejection of Claim 1 above, a1 and a3 are 0, a2 is 1, a4, a5, and a6 are all 0.
Selecting compound 309 of Park as a component of the “first hole transport layer” and the material of Stahl shown above as a component of the “second hole transport layer” of the device of Park teaches the limitations of Claim 4, wherein, in Formula 1,  a1 = 0, a2 = 1, and a3 = 0.
Selecting compound 309 of Park as a component of the “first hole transport layer” and the material of Stahl shown above as a component of the “second hole transport layer” of the device of Park teaches the limitations of Claim 6, wherein Ar1 is a phenyl group.
Selecting compound 309 of Park as a component of the “first hole transport layer” and the material of Stahl shown above as a component of the “second hole transport layer” of the device of Park teaches the limitations of Claim 9, wherein Formula 2B is Formula 2B(1)1. 

Selecting compound 309 of Park as a component of the “first hole transport layer” and the material of Stahl shown above as a component of the “second hole transport layer” of the device of Park teaches the limitations of Claim 10, wherein R1-R4 are hydrogen, R5 are hydrogen and C1 alkyl groups, R6 are hydrogen and C1 alkyl groups, R7 are hydrogen and C1 alkyl groups, R10 and R-11 are all hydrogen groups, R12-R13 are unsubstituted C1 alkyl groups, and R14 is an unsubstituted C6 aryl group. 
It is noted that, because R8, R9, and R15 are substituents on an optional substituent (i.e. Claim 1, Formula 2A), they are not required in Claim 10.
Selecting compound 309 of Park as a component of the “first hole transport layer” and the material of Stahl shown above as a component of the “second hole transport layer” of the device of Park teaches the limitations of Claim 11, wherein R1-R4 are hydrogen, R5 are hydrogen and C1 alkyl groups, R6 are hydrogen and C1 alkyl groups, R7 are hydrogen and C1 alkyl groups, R10 and R-11 are all hydrogen groups, R12-R13 are unsubstituted C1 alkyl groups, and R14 is an unsubstituted C6 aryl group. 
It is noted that, because R8, R9, and R15 are substituents on an optional substituent (i.e. Claim 1, Formula 2A), they are not required in Claim 11.
Selecting compound 309 of Park as a component of the “first hole transport layer” and the material of Stahl shown above as a component of the “second hole transport layer” of the device of Park teaches the limitations of Claim 12, wherein Ar1 is Formula 5-1, Z31 is hydrogen, R1-R4 are hydrogen, R5 are hydrogen and C1 alkyl groups, R6 are hydrogen and C1 alkyl groups, R7 are hydrogen and C1 alkyl groups, R10 and R-11 are all hydrogen groups, R12-R13 are unsubstituted C1 alkyl groups, and R14 is an unsubstituted C6 aryl group, R12-R13 are C1 alkyl groups, R14 is Formula 5-1, Z31 is hydrogen.
It is noted that, because R8, R9, and R15 are substituents on an optional substituent (i.e. Claim 1, Formula 2A), they are not required in Claim 12.
Selecting compound 309 of Park as a component of the “first hole transport layer” and the material of Stahl shown above as a component of the “second hole transport layer” of the device of Park teaches the limitations of Claim 13, wherein Ar1 is formula 6-1, R1-R4 are hydrogen, R12-R13 are C1 alkyl groups, R14 is formula 6-1, R5 are hydrogen and C1 alkyl groups, R6 are hydrogen and C1 alkyl groups, R7 are hydrogen and C1 alkyl groups.
8, R9, and R15 are substituents on an optional substituent (i.e. Claim 1, Formula 2A), they are not required in Claim 13.
Selecting compound 309 of Park as a component of the “first hole transport layer” and the material of Stahl shown above as a component of the “second hole transport layer” of the device of Park teaches the limitations of Claim 14, wherein the first compound is represented by Formula 1-4, wherein X1 is N, L2 is a C6 arylene group, a1 and a3 are 0, a2 is 1, Ar1 is an unsubstituted C6 aryl group, R1-R4 are hydrogen, R12-R13 are unsubstituted C1 alkyl groups, R14 is an unsubstituted C6 aryl group.
Selecting compound 309 of Park as a component of the “first hole transport layer” and the material of Stahl shown above as a component of the “second hole transport layer” of the device of Park teaches the limitations of Claim 15, wherein the first compound is represented by Formula 1-1(1), wherein X1 is N, L2 is a C6 arylene group, a1 and a3 are 0, a2 is 1, Ar1 is an unsubstituted C6 aryl group, R1-R4 are hydrogen, R12-R13 are unsubstituted C1 alkyl groups, R14 is an unsubstituted C6 aryl group , and R31 is hydrogen.
Selecting compound 309 of Park as a component of the “first hole transport layer” and the material of Stahl shown above as a component of the “second hole transport layer” of the device of Park teaches the limitations of Claim 18, wherein the hole transport region (comprising the “first hole transport layer” and the “second transport layer” shown in Fig. 1 of Park) comprises a hole transport layer (corresponding to the “first hole transport layer” shown in Fig. 1 of Park) and a hole auxiliary layer (corresponding to the “second hole transport layer” shown in Fig. 1 of Park), and wherein the hole transport layer comprises the first compound and the hole auxiliary layer comprises the second compound.
Selecting compound 309 of Park as a component of the “first hole transport layer” and the material of Stahl shown above as a component of the “second hole transport layer” of the device of Park teaches the limitations of Claim 19, wherein the hole auxiliary layer (corresponding to the “second hole transport layer” shown in Fig. 1 of Park) is between the emission layer and the first electrode (corresponding to the “first electrode” of Fig. 1 of Park) and the hole transport layer (corresponding to the “first hole transport layer” shown in Fig. 1 of Park) is between the hole auxiliary layer and the first electrode.
Selecting compound 309 of Park as a component of the “first hole transport layer” and the material of Stahl shown above as a component of the “second hole transport layer” of the device of Park teaches the limitations of Claim 20, wherein the hole auxiliary layer (corresponding to the “second hole transport layer” shown in Fig. 1 of Park) directly contacts the emission layer (as shown in Fig. 1 of Park).

Claims 1-4, 6, 10-11, 14-15, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park, et al. (U.S. Patent Application Publication 2015/0014645 A1), in view of Shi, et al. (New J. Chem., 2014, vol. 38, pages 2368-2378).
In reference to Claims 1-4, 6, 10-11, 14-15, 18-20, Park teaches an organic light-emitting device, shown in Fig. 1 and described in paragraphs [0026]-[0046].
The device of Park comprises a first electrode (corresponding to the “first electrode” shown in Fig. 1), a second electrode (corresponding to the “second electrode” shown in Fig. 1), an emission layer between the first electrode and the second electrode (corresponding to the emission layer shown in Fig. 1), and a hole transport region between the first electrode and the emission layer (corresponding to the bilayer comprising the “first hole transport layer” and the “second hole transport layer” shown in Fig. 1).
Park does not teach that the hole transport layer necessarily comprises a first compound represented by Formula 1 of Claim 1 and a second compound represented by Formula 2 of Claim 1.
However, Park teaches that the first hole transport layer of his invention comprises one of compounds 309-320 and the second hole transport layer of his invention comprises one of compounds 701-715 (paragraphs [0120]-[0121]).
These compounds are shown below.

    PNG
    media_image1.png
    264
    302
    media_image1.png
    Greyscale
(First compound)

    PNG
    media_image2.png
    139
    254
    media_image2.png
    Greyscale
 (Second compound)
The second compound of Park does not teach the limitations of Claim 1 directed toward the structure of “Formula 2” of Claim 1.
To solve the same problem of providing a compound for a hole transport layer (section 3.6, paragraph 1, column 1, page 2375), Shi teaches a hole transport material (DDBICZ) with the following structure:

    PNG
    media_image4.png
    452
    478
    media_image4.png
    Greyscale

It is noted that Shi explicitly teaches that DDBICZ has hole transporting properties (section 3.6, paragraph 1, column 1, page 2375).
Shi further teaches that the triphenyl borane materials of his invention have “excellent luminescent, hole-transporting and electron-transporting properties” (paragraph 2, column 2, page 2369). 
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have replaced the “second compound” in the hole transport layers of Park with the triarylborane material of Shi, because of the previously-described benefits Shi teaches are inherent to his materials.
	One of ordinary skill in the art at the time the instant invention was filed would have had a reasonable expectation of success in using the material of Shi shown above in place of the “second compound” of the device of Park, based on the teachings of Shi.
The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).  
Selecting compound 309 of Park as a component of the “first hole transport layer” and the material of Shi shown above as a component of the “second hole transport layer” of the device of Park teaches the limitations of Claim 1, wherein the first compound is represented by Formula 1, wherein X1 is N, L2 is a C6 arylene group, a1 and a3 are 0, a2 is 1, Ar1 is an unsubstituted C6 aryl group, R1-R4 are hydrogen, R12-R13 are unsubstituted C1 alkyl groups, R14 is an unsubstituted C6 aryl group. 
Selecting compound 309 of Park as a component of the “first hole transport layer” and the material of Shi shown above as a component of the “second hole transport layer” of the device of Park teaches the limitations of Claim 1, wherein the second compound is represented by Formula 2, wherein X2 is B, X11 is Formula 2B, c1 is 1, c3 is 0, c2 is 0, b5 is 4, b6 and b7 are 5, R5 are hydrogen, R6 are hydrogen and C1 alkyl groups, R7 are hydrogen and C1 alkyl groups, R-11 are hydrogen groups, one R10 is a C6 aryl group, one R10 is an amine group, a4-a6 are all 0, A3 and A4 are both benzyl groups.
Selecting compound 309 of Park as a component of the “first hole transport layer” and the material of Shi shown above as a component of the “second hole transport layer” of the device of Park teaches the limitations of Claim 2, wherein L1-L6 are each phenylene groups. It is noted that because a1-a6 in Claim 1 can each be 0, each of L1-L6 is not individually required. 
As described in the rejection of Claim 1 above, a1 and a3 are 0, a2 is 1, a4, a5, and a6 are all 0.
Selecting compound 309 of Park as a component of the “first hole transport layer” and the material of Shi shown above as a component of the “second hole transport layer” of the device of Park teaches the limitations of Claim 3, wherein L1-L6 are each represented by Formula 3-1, wherein Z1 is hydrogen. It is noted that because a1-a6 in Claim 1 can each be 0, each of L1-L6 is not individually required. 
As described in the rejection of Claim 1 above, a1 and a3 are 0, a2 is 1, a4, a5, and a6 are all 0.
Selecting compound 309 of Park as a component of the “first hole transport layer” and the material of Shi shown above as a component of the “second hole transport layer” of the device of Park teaches the limitations of Claim 4, wherein, in Formula 1,  a1 = 0, a2 = 1, and a3 = 0.
Selecting compound 309 of Park as a component of the “first hole transport layer” and the material of Shi shown above as a component of the “second hole transport layer” of the device of Park teaches the limitations of Claim 6, wherein Ar1 is a phenyl group.
Selecting compound 309 of Park as a component of the “first hole transport layer” and the material of Shi shown above as a component of the “second hole transport layer” of the device of Park teaches the limitations of Claim 10, wherein R1-R4 are hydrogen, R5 are hydrogen and C1 alkyl groups, R6 are hydrogen and C1 alkyl groups, R7 are hydrogen and C1 alkyl groups, R-11 are hydrogen groups, one R10 is a C6 aryl group, one R10 is an amine group, R12-R13 are unsubstituted C1 alkyl groups, and R14 is an unsubstituted C6 aryl group. 
It is noted that, because R8, R9, and R15 are substituents on an optional substituent (i.e. Claim 1, Formula 2A), they are not required in Claim 10.
Selecting compound 309 of Park as a component of the “first hole transport layer” and the material of Shi shown above as a component of the “second hole transport layer” of the device of Park teaches the limitations of Claim 14, wherein the first compound is represented by Formula 1-4, wherein X1 is N, L2 is a C6 arylene group, a1 and a3 are 0, a2 is 1, Ar1 is an unsubstituted C6 aryl group, R1-R4 are hydrogen, R12-R13 are unsubstituted C1 alkyl groups, R14 is an unsubstituted C6 aryl group.
Selecting compound 309 of Park as a component of the “first hole transport layer” and the material of Shi shown above as a component of the “second hole transport layer” of the device of Park teaches the limitations of Claim 15, wherein the first compound is represented by Formula 1-1(1), wherein X1 is N, L2 is a C6 arylene group, a1 and a3 are 0, a2 is 1, Ar1 is an unsubstituted C6 aryl group, R1-R4 are hydrogen, R12-R13 are unsubstituted C1 alkyl groups, R14 is an unsubstituted C6 aryl group , and R31 is hydrogen.
Selecting compound 309 of Park as a component of the “first hole transport layer” and the material of Shi shown above as a component of the “second hole transport layer” of the device of Park teaches the limitations of Claim 18, wherein the hole transport region (comprising the “first hole transport layer” and the “second transport layer” shown in Fig. 1 of Park) comprises a hole transport layer (corresponding to the “first hole transport layer” shown in Fig. 1 of Park) and a hole auxiliary layer (corresponding to the “second hole transport layer” shown in Fig. 1 of Park), and wherein the hole transport layer comprises the first compound and the hole auxiliary layer comprises the second compound.
Selecting compound 309 of Park as a component of the “first hole transport layer” and the material of Shi shown above as a component of the “second hole transport layer” of the device of Park teaches the limitations of Claim 19, wherein the hole auxiliary layer (corresponding to the “second 
Selecting compound 309 of Park as a component of the “first hole transport layer” and the material of Shi shown above as a component of the “second hole transport layer” of the device of Park teaches the limitations of Claim 20, wherein the hole auxiliary layer (corresponding to the “second hole transport layer” shown in Fig. 1 of Park) directly contacts the emission layer (as shown in Fig. 1 of Park).

Claims 1-4, 6-7, 10-11, 14-15, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park, et al. (U.S. Patent Application Publication 2015/0014645 A1), in view of Shi, et al., J. Mater. Chem., 2014, vol. 2, pages 2160-2168).
In reference to Claims 1-4, 6-7, 10-11, 14-15, 18-20, Park teaches an organic light-emitting device, shown in Fig. 1 and described in paragraphs [0026]-[0046].
The device of Park comprises a first electrode (corresponding to the “first electrode” shown in Fig. 1), a second electrode (corresponding to the “second electrode” shown in Fig. 1), an emission layer between the first electrode and the second electrode (corresponding to the emission layer shown in Fig. 1), and a hole transport region between the first electrode and the emission layer (corresponding to the bilayer comprising the “first hole transport layer” and the “second hole transport layer” shown in Fig. 1).
Park does not teach that the hole transport layer necessarily comprises a first compound represented by Formula 1 of Claim 1 and a second compound represented by Formula 2 of Claim 1.
However, Park teaches that the first hole transport layer of his invention comprises one of compounds 309-320 and the second hole transport layer of his invention comprises one of compounds 701-715 (paragraphs [0120]-[0121]).
These compounds are shown below.

    PNG
    media_image1.png
    264
    302
    media_image1.png
    Greyscale
(First compound)

    PNG
    media_image2.png
    139
    254
    media_image2.png
    Greyscale
 (Second compound)
The second compound of Park does not teach the limitations of Claim 1 directed toward the structure of “Formula 2” of Claim 1.
To solve the same problem of providing a compound for a hole transport layer (section 3.6, column 2, page 2164), Shi teaches a hole transport material (BDDPC) with the following structure:

    PNG
    media_image5.png
    416
    342
    media_image5.png
    Greyscale

It is noted that Shi explicitly teaches that BDDPC has hole transporting properties (section 3.6, column 2, page 2164).
Shi further teaches that the BDDPC has excellent thermal stability and electrochemical stability (Abstract). 
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have replaced the “second compound” in the hole transport layers of Park with the triarylborane material of Shi, because of the previously-described benefits Shi teaches are inherent to his materials.
	One of ordinary skill in the art at the time the instant invention was filed would have had a reasonable expectation of success in using the material of Shi shown above in place of the “second compound” of the device of Park, based on the teachings of Shi.
The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).  
Selecting compound 309 of Park as a component of the “first hole transport layer” and the material of Shi shown above as a component of the “second hole transport layer” of the device of Park teaches the limitations of Claim 1, wherein the first compound is represented by Formula 1, 1 is N, L2 is a C6 arylene group, a1 and a3 are 0, a2 is 1, Ar1 is an unsubstituted C6 aryl group, R1-R4 are hydrogen, R12-R13 are unsubstituted C1 alkyl groups, R14 is an unsubstituted C6 aryl group. 
Selecting compound 309 of Park as a component of the “first hole transport layer” and the material of Shi shown above as a component of the “second hole transport layer” of the device of Park teaches the limitations of Claim 1, wherein the second compound is represented by Formula 2, wherein X2 is B, X11 is Formula 2B, c1 is 1, c3 is 0, c2 is 0, b5 is 4, b6 and b7 are 5, R5 are hydrogen, R6 are hydrogen and C1 alkyl groups, R7 are hydrogen and C1 alkyl groups, one R10 is substituted C6 aryl group, the rest of R10 are hydrogen, one R11 is substituted C6 aryl group, the rest of R-11 are hydrogen groups, a4-a6 are all 0, A3 and A4 are both benzyl groups.
Selecting compound 309 of Park as a component of the “first hole transport layer” and the material of Shi shown above as a component of the “second hole transport layer” of the device of Park teaches the limitations of Claim 2, wherein L1-L6 are each phenylene groups. It is noted that because a1-a6 in Claim 1 can each be 0, each of L1-L6 is not individually required. 
As described in the rejection of Claim 1 above, a1 and a3 are 0, a2 is 1, a4, a5, and a6 are all 0.
Selecting compound 309 of Park as a component of the “first hole transport layer” and the material of Shi shown above as a component of the “second hole transport layer” of the device of Park teaches the limitations of Claim 3, wherein L1-L6 are each represented by Formula 3-1, wherein Z1 is hydrogen. It is noted that because a1-a6 in Claim 1 can each be 0, each of L1-L6 is not individually required. 
As described in the rejection of Claim 1 above, a1 and a3 are 0, a2 is 1, a4, a5, and a6 are all 0.
Selecting compound 309 of Park as a component of the “first hole transport layer” and the material of Shi shown above as a component of the “second hole transport layer” of the device of Park teaches the limitations of Claim 4, wherein, in Formula 1,  a1 = 0, a2 = 1, and a3 = 0.
Selecting compound 309 of Park as a component of the “first hole transport layer” and the material of Shi shown above as a component of the “second hole transport layer” of the device of Park teaches the limitations of Claim 6, wherein Ar1 is a phenyl group.
Selecting compound 309 of Park as a component of the “first hole transport layer” and the material of Shi shown above as a component of the “second hole transport layer” of the device of Park teaches the limitations of Claim 7, wherein X11 is formula 2B(1), R10a and R11a are both substituted C6 aryl groups.
It is noted that X12, X13, R10a, and R11a are not required.
Selecting compound 309 of Park as a component of the “first hole transport layer” and the material of Shi shown above as a component of the “second hole transport layer” of the device of Park teaches the limitations of Claim 10, wherein R1-R4 are hydrogen, R12-R13 are unsubstituted C1 alkyl groups, R14 is an unsubstituted C6 aryl group, R5 are hydrogen, R6 are hydrogen and C1 alkyl groups, R7 are hydrogen and C1 alkyl groups, one R10 is substituted C6 aryl group, the rest of R10 are hydrogen, one R11 is substituted C6 aryl group, the rest of R-11 are hydrogen groups.
It is noted that, because R8, R9, and R15 are substituents on an optional substituent (i.e. Claim 1, Formula 2A), they are not required in Claim 10.
Selecting compound 309 of Park as a component of the “first hole transport layer” and the material of Shi shown above as a component of the “second hole transport layer” of the device of Park teaches the limitations of Claim 14, wherein the first compound is represented by Formula 1-4, wherein X1 is N, L2 is a C6 arylene group, a1 and a3 are 0, a2 is 1, Ar1 is an unsubstituted C6 aryl group, R1-R4 are hydrogen, R12-R13 are unsubstituted C1 alkyl groups, R14 is an unsubstituted C6 aryl group.
Selecting compound 309 of Park as a component of the “first hole transport layer” and the material of Shi shown above as a component of the “second hole transport layer” of the device of Park teaches the limitations of Claim 15, wherein the first compound is represented by Formula 1-1(1), wherein X1 is N, L2 is a C6 arylene group, a1 and a3 are 0, a2 is 1, Ar1 is an unsubstituted C6 aryl group, R1-R4 are hydrogen, R12-R13 are unsubstituted C1 alkyl groups, R14 is an unsubstituted C6 aryl group , and R31 is hydrogen.
Selecting compound 309 of Park as a component of the “first hole transport layer” and the material of Shi shown above as a component of the “second hole transport layer” of the device of Park teaches the limitations of Claim 18, wherein the hole transport region (comprising the “first hole transport layer” and the “second transport layer” shown in Fig. 1 of Park) comprises a hole transport layer (corresponding to the “first hole transport layer” shown in Fig. 1 of Park) and a hole auxiliary layer (corresponding to the “second hole transport layer” shown in Fig. 1 of Park), and wherein the hole 
Selecting compound 309 of Park as a component of the “first hole transport layer” and the material of Shi shown above as a component of the “second hole transport layer” of the device of Park teaches the limitations of Claim 19, wherein the hole auxiliary layer (corresponding to the “second hole transport layer” shown in Fig. 1 of Park) is between the emission layer and the first electrode (corresponding to the “first electrode” of Fig. 1 of Park) and the hole transport layer (corresponding to the “first hole transport layer” shown in Fig. 1 of Park) is between the hole auxiliary layer and the first electrode.
Selecting compound 309 of Park as a component of the “first hole transport layer” and the material of Shi shown above as a component of the “second hole transport layer” of the device of Park teaches the limitations of Claim 20, wherein the hole auxiliary layer (corresponding to the “second hole transport layer” shown in Fig. 1 of Park) directly contacts the emission layer (as shown in Fig. 1 of Park).

Claims 1-7, 9-15, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park, et al. (U.S. Patent Application Publication 2015/0014645 A1), in view of Mao, et al. (Chem. Eur. J., 2012, vol. 18, pages 155512-15522) and Stahl, et al. (Chem. Eur. J., 2006, vol. 12, pages 2358-2370).
In reference to Claims 1-7, 9-15, 18-20, Park teaches an organic light-emitting device, shown in Fig. 1 and described in paragraphs [0026]-[0046].
The device of Park comprises a first electrode (corresponding to the “first electrode” shown in Fig. 1), a second electrode (corresponding to the “second electrode” shown in Fig. 1), an emission layer between the first electrode and the second electrode (corresponding to the emission layer shown in Fig. 1), and a hole transport region between the first electrode and the emission layer (corresponding to the bilayer comprising the “first hole transport layer” and the “second hole transport layer” shown in Fig. 1).
Park does not teach that the hole transport layer necessarily comprises a first compound represented by Formula 1 of Claim 1 and a second compound represented by Formula 2 of Claim 1.

These compounds are shown below.

    PNG
    media_image1.png
    264
    302
    media_image1.png
    Greyscale
(First compound)

    PNG
    media_image2.png
    139
    254
    media_image2.png
    Greyscale
 (Second compound)
The second compound of Park does not teach the limitations of Claim 1 directed toward the structure of “Formula 2” of Claim 1.
To solve the same problem of providing a carbazole-containing material for an OLED, Mao teaches a material with the following structure:

    PNG
    media_image6.png
    682
    593
    media_image6.png
    Greyscale

To solve the same problem of providing a compound for a hole transport layer (column 1, page 2358), Stahl teaches a hole transport material with the following structure:

    PNG
    media_image7.png
    293
    227
    media_image7.png
    Greyscale

(column 2, page 2358). 

Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have replaced the “second compound” in the hole transport layers of Park with the triarylborane material of Mao, because Stahl teaches that a structurally similar compound (i.e. a triarylborane with a carbazole group) is suitable for use as a hole transporting material. 
	One of ordinary skill in the art at the time the instant invention was filed would have had a reasonable expectation of success in using the material of Mao shown above in place of the “second compound” of the device of Park, based on the teachings of Stahl.
The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).  
Selecting compound 309 of Park as a component of the “first hole transport layer” and the material of Mao shown above as a component of the “second hole transport layer” of the device of Park teaches the limitations of Claim 1, wherein the first compound is represented by Formula 1, wherein X1 is N, L2 is a C6 arylene group, a1 and a3 are 0, a2 is 1, Ar1 is an unsubstituted C6 aryl group, R1-R4 are hydrogen, R12-R13 are unsubstituted C1 alkyl groups, R14 is an unsubstituted C6 aryl group. 
Selecting compound 309 of Park as a component of the “first hole transport layer” and the material of Mao shown above as a component of the “second hole transport layer” of the device of Park teaches the limitations of Claim 1, wherein the second compound is represented by Formula 2, wherein X2 is B, X11 is Formula 2B, c1 is 1, c3 is 0, c2 is 0, b5 is 4, b6 and b7 are 5, R5 are C1 alkyl groups, R6 are C1 alkyl groups and a cyano group, R7 are C1 alkyl groups and a cyano group, R10 and R-11 are hydrogen, C4 alkyl groups, or an unsubstituted C1 alkoxy group, a4 is 1, a5-a6 are all 0, L4 is a phenyl group, A3 and A4 are both benzyl groups.
Selecting compound 309 of Park as a component of the “first hole transport layer” and the material of Mao shown above as a component of the “second hole transport layer” of the device of Park teaches the limitations of Claim 2, wherein L1-L6 are each phenylene groups. It is noted that because a1-a6 in Claim 1 can each be 0, each of L1-L6 is not individually required. 
As described in the rejection of Claim 1 above, a1 and a3 are 0, a2 is 1, a4 is 1, a5 is 0, and a6 is 0.
Selecting compound 309 of Park as a component of the “first hole transport layer” and the material of Mao shown above as a component of the “second hole transport layer” of the device of Park teaches the limitations of Claim 3, wherein L1-L6 are each represented by Formula 3-1, wherein Z1 is hydrogen. It is noted that because a1-a6 in Claim 1 can each be 0, each of L1-L6 is not individually required. 
As described in the rejection of Claim 1 above, a1 and a3 are 0, a2 is 1, a4 is 1, a5 is 0, and a6 is 0.
Selecting compound 309 of Park as a component of the “first hole transport layer” and the material of Mao shown above as a component of the “second hole transport layer” of the device of Park teaches the limitations of Claim 4, wherein, in Formula 1,  a1 = 0, a2 = 1, and a3 = 0.
Selecting compound 309 of Park as a component of the “first hole transport layer” and the material of Mao shown above as a component of the “second hole transport layer” of the device of Park teaches the limitations of Claim 5, wherein, in Formula 2,  a4 = 1, a5 = 0, and a6 = 0.
Selecting compound 309 of Park as a component of the “first hole transport layer” and the material of Mao shown above as a component of the “second hole transport layer” of the device of Park teaches the limitations of Claim 6, wherein Ar1 is a phenyl group.
Selecting compound 309 of Park as a component of the “first hole transport layer” and the material of Mao (CBNb3) shown above as a component of the “second hole transport layer” of the device of Park teaches the limitations of Claim 7, wherein X11 is Formula 2B(1), and R10a and R11a are unsubstituted C4 alkyl groups.
Selecting compound 309 of Park as a component of the “first hole transport layer” and the material of Mao (CBNb3) shown above as a component of the “second hole transport layer” of the device of Park teaches the limitations of Claim 9, wherein Formula 2B is Formula 2B(1)4, and R10a and R11a are unsubstituted C4 alkyl groups.
Selecting compound 309 of Park as a component of the “first hole transport layer” and the material of Mao shown above as a component of the “second hole transport layer” of the device of Park teaches the limitations of Claim 10, wherein R1-R4 are hydrogen, R5 are C1 alkyl groups, R6 are C1 alkyl groups and a cyano group, R7 are C1 alkyl groups and a cyano group, R10 and R-11 are hydrogen, C4 alkyl groups, or an unsubstituted C1 alkoxy group, R12-R13 are unsubstituted C1 alkyl groups, and R14 is an unsubstituted C6 aryl group.
It is noted that, because R8, R9, and R15 are substituents on an optional substituent (i.e. Claim 1, Formula 2A), they are not required in Claim 10.
Selecting compound 309 of Park as a component of the “first hole transport layer” and the material of Mao shown above as a component of the “second hole transport layer” of the device of Park teaches the limitations of Claim 11, wherein R1-R4 are hydrogen, R5 are C1 alkyl groups, R6 are C1 alkyl groups and a cyano group, R7 are C1 alkyl groups and a cyano group, R10 and R-11 are hydrogen, C4 alkyl groups, or an unsubstituted C1 alkoxy group, R12-R13 are unsubstituted C1 alkyl groups, and R14 is an unsubstituted C6 aryl group. 
It is noted that, because R8, R9, and R15 are substituents on an optional substituent (i.e. Claim 1, Formula 2A), they are not required in Claim 11.
Selecting compound 309 of Park as a component of the “first hole transport layer” and the material of Mao shown above as a component of the “second hole transport layer” of the device of Park teaches the limitations of Claim 12, wherein R1-R4 are hydrogen, R5 are C1 alkyl groups, R6 are C1 alkyl groups and a cyano group, R7 are C1 alkyl groups and a cyano group, R10 and R-11 are hydrogen, C4 alkyl groups, or an unsubstituted C1 alkoxy group, R12-R13 are unsubstituted C1 alkyl groups, and R14 is Formula 5-1, with Z31 is hydrogen. 
It is noted that, because R8, R9, and R15 are substituents on an optional substituent (i.e. Claim 1, Formula 2A), they are not required in Claim 12.
Selecting compound 309 of Park as a component of the “first hole transport layer” and the material of Mao shown above as a component of the “second hole transport layer” of the device of Park teaches the limitations of Claim 13, wherein Ar1 is formula 6-1, wherein R1-R4 are hydrogen, R5 are C1 alkyl groups, R6 are C1 alkyl groups and a cyano group, R7 are C1 alkyl groups and a cyano group, R10 and R-11 are hydrogen, C4 alkyl groups, or an unsubstituted C1 alkoxy group, R12-R13 are unsubstituted C1 alkyl groups, and R14 is an unsubstituted C6 aryl group.
8, R9, and R15 are substituents on an optional substituent (i.e. Claim 1, Formula 2A), they are not required in Claim 13.
Selecting compound 309 of Park as a component of the “first hole transport layer” and the material of Mao shown above as a component of the “second hole transport layer” of the device of Park teaches the limitations of Claim 14, wherein the first compound is represented by Formula 1-4, wherein X1 is N, L2 is a C6 arylene group, a1 and a3 are 0, a2 is 1, Ar1 is an unsubstituted C6 aryl group, R1-R4 are hydrogen, R12-R13 are unsubstituted C1 alkyl groups, R14 is an unsubstituted C6 aryl group.
Selecting compound 309 of Park as a component of the “first hole transport layer” and the material of Mao shown above as a component of the “second hole transport layer” of the device of Park teaches the limitations of Claim 15, wherein the first compound is represented by Formula 1-1(1), wherein X1 is N, L2 is a C6 arylene group, a1 and a3 are 0, a2 is 1, Ar1 is an unsubstituted C6 aryl group, R1-R4 are hydrogen, R12-R13 are unsubstituted C1 alkyl groups, R14 is an unsubstituted C6 aryl group , and R31 is hydrogen.
Selecting compound 309 of Park as a component of the “first hole transport layer” and the material of Mao shown above as a component of the “second hole transport layer” of the device of Park teaches the limitations of Claim 18, wherein the hole transport region (comprising the “first hole transport layer” and the “second transport layer” shown in Fig. 1 of Park) comprises a hole transport layer (corresponding to the “first hole transport layer” shown in Fig. 1 of Park) and a hole auxiliary layer (corresponding to the “second hole transport layer” shown in Fig. 1 of Park), and wherein the hole transport layer comprises the first compound and the hole auxiliary layer comprises the second compound.
Selecting compound 309 of Park as a component of the “first hole transport layer” and the material of Mao shown above as a component of the “second hole transport layer” of the device of Park teaches the limitations of Claim 19, wherein the hole auxiliary layer (corresponding to the “second hole transport layer” shown in Fig. 1 of Park) is between the emission layer and the first electrode (corresponding to the “first electrode” of Fig. 1 of Park) and the hole transport layer (corresponding to the “first hole transport layer” shown in Fig. 1 of Park) is between the hole auxiliary layer and the first electrode.
Selecting compound 309 of Park as a component of the “first hole transport layer” and the material of Mao shown above as a component of the “second hole transport layer” of the device of Park teaches the limitations of Claim 20, wherein the hole auxiliary layer (corresponding to the “second hole transport layer” shown in Fig. 1 of Park) directly contacts the emission layer (as shown in Fig. 1 of Park).

Claims 1-6, 9-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park, et al. (U.S. Patent Application Publication 2015/0014645 A1), in view of Gu, et al. (Angewandte Chemie International Edition, 2016, vol. 55, pages 3049-3053) and Stahl, et al. (Chem. Eur. J., 2006, vol. 12, pages 2358-2370).
In reference to Claims 1-6, 9-16, 18-20, Park teaches an organic light-emitting device, shown in Fig. 1 and described in paragraphs [0026]-[0046].
The device of Park comprises a first electrode (corresponding to the “first electrode” shown in Fig. 1), a second electrode (corresponding to the “second electrode” shown in Fig. 1), an emission layer between the first electrode and the second electrode (corresponding to the emission layer shown in Fig. 1), and a hole transport region between the first electrode and the emission layer (corresponding to the bilayer comprising the “first hole transport layer” and the “second hole transport layer” shown in Fig. 1).
Park does not teach that the hole transport layer necessarily comprises a first compound represented by Formula 1 of Claim 1 and a second compound represented by Formula 2 of Claim 1.
However, Park teaches that the first hole transport layer of his invention comprises one of compounds 309-320 and the second hole transport layer of his invention comprises one of compounds 701-715 (paragraphs [0120]-[0121]).
These compounds are shown below.

    PNG
    media_image1.png
    264
    302
    media_image1.png
    Greyscale
(First compound)

    PNG
    media_image2.png
    139
    254
    media_image2.png
    Greyscale
 (Second compound)
The second compound of Park does not teach the limitations of Claim 1 directed toward the structure of “Formula 2” of Claim 1.
To solve the same problem of providing a carbazole-containing material for an OLED, Gu teaches a material with the following structure:

    PNG
    media_image8.png
    618
    605
    media_image8.png
    Greyscale

To solve the same problem of providing a compound for a hole transport layer (column 1, page 2358), Stahl teaches a hole transport material with the following structure:

    PNG
    media_image9.png
    293
    227
    media_image9.png
    Greyscale

(column 2, page 2358). 

Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have replaced the “second compound” in the hole transport layers of Park with the triarylborane material of Gu, because Stahl teaches that a structurally similar compound (i.e. a triarylborane with a carbazole group) is suitable for use as a hole transporting material. 
	One of ordinary skill in the art at the time the instant invention was filed would have had a reasonable expectation of success in using the material of Gu shown above in place of the “second compound” of the device of Park, based on the teachings of Stahl.
The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).  
Selecting compound 309 of Park as a component of the “first hole transport layer” and the material of Gu shown above as a component of the “second hole transport layer” of the device of Park teaches the limitations of Claim 1, wherein the first compound is represented by Formula 1, wherein X1 is N, L2 is a C6 arylene group, a1 and a3 are 0, a2 is 1, Ar1 is an unsubstituted C6 aryl group, R1-R4 are hydrogen, R12-R13 are unsubstituted C1 alkyl groups, R14 is an unsubstituted C6 aryl group. 
Selecting compound 309 of Park as a component of the “first hole transport layer” and the material of Gu shown above as a component of the “second hole transport layer” of the device of Park teaches the limitations of Claim 1, wherein the second compound is represented by Formula 2, wherein X2 is B, X11, X12, and X13 are Formula 2B, c1, c2, and c3 are all 1, L4, L5, and L6 are all substituted C6 arylene groups, b5, b6, and b7 are all 4, R5, R6, and R7 are all hydrogen, R10 and R-11 are hydrogen, a4, a5, and a6, are all 1, A3 and A4 are both benzyl groups.
Selecting compound 309 of Park as a component of the “first hole transport layer” and the material of Gu shown above as a component of the “second hole transport layer” of the device of Park teaches the limitations of Claim 2, wherein L2 is a C6 arylene group, L4, L5, and L6 are all phenylene groups substituted with C1 alkyl groups.
It is noted that because a1-a6 in Claim 1 can each be 0, each of L1-L6 is not individually required. 
As described in the rejection of Claim 1 above, a1 and a3 are 0, a2 is 1, a4 is 1, a5 is 1, and a6 is 1.
Selecting compound 309 of Park as a component of the “first hole transport layer” and the material of Gu shown above as a component of the “second hole transport layer” of the device of Park teaches the limitations of Claim 3, wherein L1-L6 are each represented by Formula 3-1, wherein Z1 is hydrogen (for L1) or C1 alkyl groups (for L4, L5, and L6).   
It is noted that because a1-a6 in Claim 1 can each be 0, each of L1-L6 is not individually required. 
As described in the rejection of Claim 1 above, a1 and a3 are 0, a2 is 1, a4 is 1, a5 is 1, and a6 is 1.
Selecting compound 309 of Park as a component of the “first hole transport layer” and the material of Gu shown above as a component of the “second hole transport layer” of the device of Park teaches the limitations of Claim 4, wherein, in Formula 1,  a1 = 0, a2 = 1, and a3 = 0.
Selecting compound 309 of Park as a component of the “first hole transport layer” and the material of Gu shown above as a component of the “second hole transport layer” of the device of Park teaches the limitations of Claim 5, wherein, in Formula 2,  a4 = 1, a5 = 1, and a6 = 1.
Selecting compound 309 of Park as a component of the “first hole transport layer” and the material of Gu shown above as a component of the “second hole transport layer” of the device of Park teaches the limitations of Claim 6, wherein Ar1 is a phenyl group.
Selecting compound 309 of Park as a component of the “first hole transport layer” and the material of Gu shown above as a component of the “second hole transport layer” of the device of Park teaches the limitations of Claim 9, wherein Formula 2B is Formula 2B(1)1.
Selecting compound 309 of Park as a component of the “first hole transport layer” and the material of Gu shown above as a component of the “second hole transport layer” of the device of Park teaches the limitations of Claim 10, wherein R1-R7 are hydrogen, R12-R13 are C1 alkyl groups, R14 is a phenyl group, R10 and R-11 are hydrogen.
It is noted that, because R8, R9, and R15 are substituents on an optional substituent (i.e. Claim 1, Formula 2A), they are not required in Claim 10.
Selecting compound 309 of Park as a component of the “first hole transport layer” and the material of Gu shown above as a component of the “second hole transport layer” of the device of Park teaches the limitations of Claim 11, wherein R1-R7 are hydrogen, R10 and R-11 are hydrogen, R12-R13 are unsubstituted C1 alkyl groups, and R14 is a phenyl group. 
It is noted that, because R8, R9, and R15 are substituents on an optional substituent (i.e. Claim 1, Formula 2A), they are not required in Claim 11.
Selecting compound 309 of Park as a component of the “first hole transport layer” and the material of Gu shown above as a component of the “second hole transport layer” of the device of Park teaches the limitations of Claim 12, wherein Ar1 is Formula 5-1 with Z31 as hydrogen, R1-R7 are hydrogen, R10 and R-11 are hydrogen, R12-R13 are C1 alkyl groups, and R14 is Formula 5-1 with Z31 as hydrogen. 
It is noted that, because R8, R9, and R15 are substituents on an optional substituent (i.e. Claim 1, Formula 2A), they are not required in Claim 12.
Selecting compound 309 of Park as a component of the “first hole transport layer” and the material of Gu shown above as a component of the “second hole transport layer” of the device of Park teaches the limitations of Claim 13, wherein Ar1 is formula 6-1, R1-R7 are hydrogen, R10 and R-11 are hydrogen, R12-R13 are C1 alkyl groups, and R14 is Formula 6-1. 
It is noted that, because R8, R9, and R15 are substituents on an optional substituent (i.e. Claim 1, Formula 2A), they are not required in Claim 13.
Selecting compound 309 of Park as a component of the “first hole transport layer” and the material of Gu shown above as a component of the “second hole transport layer” of the device of Park teaches the limitations of Claim 14, wherein the first compound is represented by Formula 1-4, wherein X1 is N, L2 is a C6 arylene group, a1 and a3 are 0, a2 is 1, Ar1 is an unsubstituted C6 aryl group, R1-R4 are hydrogen, R12-R13 are unsubstituted C1 alkyl groups, R14 is an unsubstituted C6 aryl group.
Selecting compound 309 of Park as a component of the “first hole transport layer” and the material of Gu shown above as a component of the “second hole transport layer” of the device of Park teaches the limitations of Claim 15, wherein the first compound is represented by Formula 1-1(1), wherein X1 is N, L2 is a C6 arylene group, a1 and a3 are 0, a2 is 1, Ar1 is an unsubstituted C6 aryl group, 1-R4 are hydrogen, R12-R13 are unsubstituted C1 alkyl groups, R14 is an unsubstituted C6 aryl group , and R31 is hydrogen.
Selecting compound 309 of Park as a component of the “first hole transport layer” and the material of Gu shown above as a component of the “second hole transport layer” of the device of Park teaches the limitations of Claim 16, wherein the second compound is represented by Formula 2-1,  wherein R5, R6, and R7 are all hydrogen, wherein X2 is B, X11, X12, and X13 are Formula 2B, c1, c2, and c3 are all 1, L4, L5, and L6 are all substituted C6 arylene groups, b5, b6, and b7 are all 4, R10 and R-11 are hydrogen, a4, a5, and a6, are all 1, A3 and A4 are both benzyl groups, and wherein R16-R18 are all C1 alkyl groups, wherein b16 to b18 are each 4.
Selecting compound 309 of Park as a component of the “first hole transport layer” and the material of Gu shown above as a component of the “second hole transport layer” of the device of Park teaches the limitations of Claim 18, wherein the hole transport region (comprising the “first hole transport layer” and the “second transport layer” shown in Fig. 1 of Park) comprises a hole transport layer (corresponding to the “first hole transport layer” shown in Fig. 1 of Park) and a hole auxiliary layer (corresponding to the “second hole transport layer” shown in Fig. 1 of Park), and wherein the hole transport layer comprises the first compound and the hole auxiliary layer comprises the second compound.
Selecting compound 309 of Park as a component of the “first hole transport layer” and the material of Gu shown above as a component of the “second hole transport layer” of the device of Park teaches the limitations of Claim 19, wherein the hole auxiliary layer (corresponding to the “second hole transport layer” shown in Fig. 1 of Park) is between the emission layer and the first electrode (corresponding to the “first electrode” of Fig. 1 of Park) and the hole transport layer (corresponding to the “first hole transport layer” shown in Fig. 1 of Park) is between the hole auxiliary layer and the first electrode.
Selecting compound 309 of Park as a component of the “first hole transport layer” and the material of Gu shown above as a component of the “second hole transport layer” of the device of Park teaches the limitations of Claim 20, wherein the hole auxiliary layer (corresponding to the “second .


Allowable Subject Matter
Claim 8 is allowed. The reasons for allowance are as described in the final office action of 7/22/2020.
Claim 17 is allowed. The reasons for allowance are as described in the non-final office action of 10/6/2021.


Response to Arguments
Applicant’s arguments with respect to the prior art rejections of the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIE WHITE whose telephone number is (571)272-3245.  The examiner can normally be reached on M-F 8am-3pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SADIE WHITE/Primary Examiner, Art Unit 1721